Citation Nr: 0411651	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  99-16 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for pes planus, 
currently evaluated 0 percent disabling.

2.  Entitlement to a higher initial rating for a left 
shoulder disability, currently evaluated 0 percent disabling.

3.  Entitlement to a higher initial rating for a right knee 
disability, rated 0 percent disabling from August 1, 1998 to 
December 21, 1999, and rated 10 percent thereafter.

4.  Entitlement to a higher initial rating for a left knee 
disability, rated 0 percent disabling from August 1, 1998 to 
December 21, 1999, and rated 10 percent thereafter.

5.  Entitlement to a higher initial rating for lumbosacral 
strain, rated 0 percent disabling from August 1, 1998 to 
August 29, 2000.

6.  Entitlement to an increased rating for service-connected 
lumbosacral strain, rated 10 percent disabling from August 
30, 2000 to May 7, 2001.

7.  Entitlement to an increased rating for service-connected 
lumbosacral strain, rated 20 percent disabling, since May 8, 
2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to July 
1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 decision by the RO in Columbia, 
South Carolina which, in pertinent part, granted service 
connection and assigned noncompensable ratings for bilateral 
pes planus, a left shoulder disorder, a right knee 
disability, a left knee disability and lumbosacral strain.  
The veteran appealed each of these determinations.  In a 
September 2000 rating decision, the RO granted a 10 percent 
rating for the right knee disability, effective December 22, 
1999, a 10 percent rating for the left knee disability, 
effective December 22, 1999, and a 10 percent rating for the 
back disability, effective August 30, 2000.  In a September 
2002 rating decision, the RO granted a 20 percent rating for 
the back disability, effective May 8, 2001.

The issue of entitlement to an increased rating for service-
connected lumbosacral strain, currently rated 20 percent 
disabling, will be further discussed within the Remand 
section of this decision.


FINDINGS OF FACT

1.  All development has been accomplished and all relevant 
evidence necessary for an equitable disposition of the appeal 
has been obtained.

2.  There is no evidence that the veteran's bilateral pes 
planus is manifested by the weight-bearing line of either 
foot being over or medial to the great toe, or that there is 
inward bowing of either tendo achillis. 

3.  A left shoulder disorder is manifested by subjective 
complaints of pain; objective evidence revealed no limitation 
of motion, instability or dislocation.

4.  From August 1, 1998, to December 21, 1999, a right knee 
disorder has been manifested by subjective complaints of 
pain; objective findings show no limitation of motion, and no 
evidence of edema, erythema, pain on palpitation or crepitus.

5.  Since December 22, 1999, a right knee disorder has been 
manifested by subjective complaints of pain; objective 
findings show extreme tenderness to palpitation, crepitus, 
effusions and slight limitation of motion.

6.  From August 1, 1998, to December 21, 1999,  a left knee 
disorder has been manifested by subjective complaints of 
pain; objective findings show mild crepitus, no limitation of 
motion, and no evidence of edema, erythema or pain on 
palpitation. 

7.  Since December 22, 1999, a left knee disorder has been 
manifested by subjective complaints of pain; objective 
findings show extreme tenderness to palpitation, crepitus, 
effusions and slight limitation of motion.

8.  From August 1, 1998, to August 29, 2000, a lumbosacral 
spine disorder has been manifested by impairment equivalent 
to lumbosacral strain with characteristic pain on motion and 
slight limitation of motion.

9.  From August 30, 2000, to May 7, 2001, a lumbosacral spine 
disorder has been manifested by impairment equivalent to 
lumbosacral strain with characteristic pain on motion and 
slight limitation of motion. 


CONCLUSION OF LAW

1.  The criteria for a compensable rating for a bilateral 
foot disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2003).

2.  The criteria for a rating in excess of 0 percent for a 
left shoulder disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2003).

3.  The criteria for a rating in excess of 0 percent for a 
right knee disorder from August 1, 1998, to December 21, 
1999, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

4.  The criteria for a rating in excess of 10 percent for a 
right knee disorder since December 22, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).

5.  The criteria for a rating in excess of 0 percent for a 
left knee disorder from August 1, 1998, to December 21, 1999, 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2003).

6.  The criteria for a rating in excess of 10 percent for a 
left knee disorder since December 22, 1999, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2003).

7.  The criteria for a 10 percent disability rating, but not 
more, for a lumbosacral strain from August 1, 1998, to August 
29, 2000, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

8.  The criteria for a rating in excess of 10 percent for a 
lumbosacral strain from August 30, 2000, to May 7, 2001, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

A recent decision of United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004), stands for the proposition that the plain 
language of [VCAA] requires that notice to a VA claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  38 U.S.C. §§ 5100, 5103(a).  The Court also held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  
Finally, the Court held that VCAA included a fourth element 
of the requisite notice, requiring that VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim" (emphasis 
in original).  However an opinion of the VA General Counsel 
has held that this statement by the Court is dicta, and 
hence, is not binding on Board decisions.  (VAOPGCPREC   1-
2004, (February 2004)).

In this case, the rating action of December 1998 was issued 
long before the RO provided the veteran with notice of VCAA.  
Thus, in order to satisfy the holding in Pelegrini, the Board 
would have to dismiss as void ab initio, the rating decision 
of the RO which was promulgated prior to providing the 
veteran full VCAA notice.  The result of this action would 
require that the entire rating process be reinitiated, with 
the claimant being provided VCAA notice and an appropriate 
amount of time to respond before an initial rating action, 
the filing by the claimant of a notice of disagreement, the 
issuance of a statement of the case, and finally, the 
submission of a substantive appeal by the claimant.  

The Board concludes that discussions as contained in the 
December 1998, September 2000 and September 2002 rating 
decisions, in the March 1999 statement of the case, the 
September 2002 and August 2003 supplemental statements of the 
case and VA letters to the veteran dated in April 2002 and 
June 2003, have provided the veteran with sufficient 
information regarding the applicable regulations.  The 
veteran has submitted written arguments.  The rating 
decisions, statement of the case and supplemental statements 
of the case, provided notice to the veteran of what was 
revealed by the evidence of record.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefit sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the veteran as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the veteran 
what evidence would be secured by VA and what evidence would 
be secured by the veteran is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Laws and Regulations
Increased Rating - General Provisions

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. App. 
at 126.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1995).  

Factual Background
A.  Bilateral Pes Planus

The veteran filed a claim in September 1998 for entitlement 
to service connection for bilateral pes planus.

A VA medical examination in November 1998 did not include 
examination of the feet.  Likewise, a September 2000 VA 
medical examination made no mention of pes planus.

In a December 1998 decision, the RO established service 
connection for bilateral pes planus, based on service medical 
records which reflected occasional complaints of painful feet 
following prolonged standing or running.  A noncompensable 
rating was assigned, effective August 1, 1998.  The veteran 
appealed this rating decision.

During a June 2001 VA examination, the veteran complained of 
bilateral foot pain.  He reported a dull, aching pain in the 
medial subtalar region when walking or standing more than 20 
minutes.  He reported no use of assistive devices.  Physical 
examination of the feet revealed no soft tissue swelling on 
the right or left medial lateral malleolus.  No joint line 
tenderness was noted and his gait was without antalgia.  No 
abnormal calluses or skin breakdown were present and no 
unusual shoe pattern was evidenced.  There were no skin or 
vascular changes.  Slight pronation was present while 
standing and he walked from heel to toe without difficulty.  
No hallux valgus was noted.  


Legal Criteria
A.  Bilateral Pes Planus

The veteran's bilateral pes planus is rated under conditions 
affecting the musculoskeletal system in VA's Schedule for 
Rating Disabilities, specifically under Diagnostic Code 5276 
for acquired flat foot.  See 38 C.F.R. § 4.71a.  This code 
provides that where mild bilateral pes planus is manifested 
by symptoms of relief from built-up shoe or arch support, a 
zero percent rating is assigned.  Where flat feet are 
moderate, with weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet, bilateral or unilateral, a 
10 percent rating is warranted.  Severe, bilateral flatfeet 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities, warrants a 30 percent rating.  Pronounced, 
bilateral flatfeet with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achilles on manipulation, not 
improved by orthopedic shoes or appliances, warrants 
assignment of a 50 percent rating.  Id.

In this case the medical evidence of record, to include a VA 
examination dated June 2001, is consistent in showing the 
absence of a weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achilles, and pain on 
manipulation and use of the feet, bilateral or unilateral.  
None of the criteria for a 10 percent rating under Diagnostic 
Code 5276 have been demonstrated in the veteran's case 
therefore, a compensable rating is not warranted.  The most 
recent examination is particularly probative in that it is 
based on review of the veteran's entire claims file.  

In the present case, the veteran's bilateral pes planus has 
been relatively static, with no demonstrable increase in 
pathology at any time.  Thus, there is no basis for the 
application of a staged rating in this case.

As the preponderance of the evidence is against the claim for 
a compensable rating for bilateral pes planus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's bilateral pes planus 
is not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
bilateral pes planus has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.

Factual Background
B.  Left Shoulder

The veteran filed a claim in September 1998 for entitlement 
to service connection for a left shoulder disorder.

During a November 1998 VA examination, the veteran complained 
of left shoulder pain.  Physical examination revealed active 
range of motion of the left upper extremity was decreased in 
all planes secondary to pain.  Forward flexion of the left 
shoulder lacked 60 degrees to complete flexion and abduction 
lacked 20 degrees to complete abduction.  External and 
internal rotation was 0 to 90.  Sensation was intact to 
pinprick and light touch to the upper extremity dermatones.  
Muscle strength of the left upper extremity was 4/5.  There 
was no evidence of any muscle atrophy or fasciculation and 
there was no pain on palpitation of the shoulder joints.  No 
evidence of erythema or edema of the shoulder joints was 
noted.  The pertinent diagnosis was left shoulder pain along 
with decreased range of motion and strength of the left 
shoulder.  An X-ray study of the left shoulder was negative.

In a December 1998 decision, the RO established service 
connection for a left shoulder disorder, based on service 
medical records, which revealed two separate occasions when 
the veteran fell and injured his left shoulder.  The rating 
was also established based on the above noted VA examination 
of November 1998.  A noncompensable rating was assigned with 
an effective date of August 1, 1998.  The veteran appealed 
this rating decision.

In June 2001, the veteran presented for a VA examination.  
Physical examination of the left shoulder revealed forward 
flexion to 180 degrees, abduction to 175 degrees, internal 
and external rotation to 90 degrees.  Manual muscle testing 
of the left shoulder girdle muscle revealed slight give-way 
weakness of the anterior and middle deltoid; 5/5 strength at 
the biceps, triceps, brachioradialis, internal/external 
shoulder rotators and supraspinatus was revealed when tested 
in isolation.  No evidence of left shoulder instability or 
dislocation was found.


Legal Criteria
B.  Left Shoulder

The veteran's left shoulder impairment is evaluated under 
Diagnostic Code 5206, showing that the disability is being 
evaluated on the basis of limitation of motion.
Under Diagnostic Code 5206, a noncompensable rating is 
warranted if flexion of the minor (since the veteran is 
right-hand dominant, his left shoulder is considered the 
minor elbow) forearm is limited to 110 degrees.  A 10 percent 
rating is warranted if flexion is limited to 100 degrees.  A 
20 percent rating is warranted for flexion limited from 90 to 
70 degrees.  A 30 percent rating is warranted for flexion 
limited to 55 degrees, and a 40 percent rating is warranted 
for flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a.  
Here, the veteran had full flexion to 180 degrees on VA 
examination in June 2001.  In the absence of medical evidence 
of greater limitation of motion, a compensable rating is not 
warranted pursuant to DC 5206.  Id.  Furthermore, in the 
absence of objective medical evidence showing greater 
severity of the left shoulder, such as medical evidence of 
severe instability or greater limitation of motion, no higher 
evaluation is appropriate.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca, 8 Vet. App. at 206.

In the present case, the veteran's left shoulder disorder, 
has been relatively static, with no demonstrable increase in 
pathology at any time.  Thus, there is no basis for the 
application of a staged rating in this case.

As the preponderance of the evidence is against the claim for 
a compensable rating for a left shoulder disorder, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's left shoulder 
disorder is not so unusual or exceptional as to render 
impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the left shoulder disorder has not 
necessitated frequent periods of hospitalization or resulted 
in marked interference with his employment.

Factual Background
C.  Bilateral Knee Disorder

The veteran filed a claim in September 1998 for service 
connection for a bilateral knee disorder.

During a November 1998 VA examination, the veteran complained 
of bilateral knee pain.   Physical examination revealed range 
of motion of the lower extremities was within normal limits 
in all joints.  Sensation was intact to pinprick and light 
touch over the lower extremity dermatones.  Muscle strength 
of the lower extremities was 5/5 on the right and 5/5 on the 
left.  Deep tendon reflexes were present and equal.  Straight 
leg raising was negative bilaterally and there was no 
evidence of any leg length discrepancy.  The patellar 
apprehension test was negative on the right and positive on 
the left.  The Apley grinding was negative on the right and 
positive on the left.  There was no evidence of edema or 
erythema of the left knee and there was no pain on 
palpitation of the compartments of the knee.  There was mild 
crepitus on range of motion of the left knee but not on the 
right knee.  The pertinent diagnosis revealed that the 
veteran had knee pain and a positive patellar apprehension 
test and Apley grinding test with crepitus on range of motion 
of the left knee.  An X-ray study of the left knee was 
negative.

In a December 1998 decision, the RO established service 
connection for a bilateral knee disorder based on service 
medical records, which indicated that the veteran underwent 
arthroscopic surgery in February 1985 for a repair of the 
medial meniscus of the right knee, and also received 
treatment for left knee complaints.  Service connection was 
also based on the above referenced November 1998 VA 
examination.  A noncompensable rating was assigned for each 
knee, with an effective date of August 1, 1998.  The veteran 
appealed this rating decision.

VA outpatient treatment records dated December 1999 to June 
2000, reflect complaints of bilateral knee pain.  In December 
1999, the veteran presented for a MRI study of both knees.  
The diagnostic impression revealed a tear of the posterior 
horn of the right medical meniscus.  In February 2000, he 
received a bilateral intra-articular steroid injection into 
both knees.  In April 2000, he reported that the steroid 
injection helped.  In June 2000, he presented for physical 
therapy and the physical therapist noted that the veteran may 
require surgery due to the medical meniscus tear.  

The veteran underwent a VA examination of the joints in 
September 2000.  During the examination he complained that 
his knees frequently gave way, were in constant pain and he 
experienced popping.  He ranked the pain as a 9 out of 10, 
with 10 being the most severe.  He occasionally wore a brace 
on each knee and did not use a cane to walk.  Physical 
examination revealed mild difficulty getting on and off the 
examination table.  Examination of the knees revealed three 
well-healed arthroscopic surgical scars on each knee.  He 
appeared to overreact to light touching of the bilateral 
knees, with extreme tenderness to palpitation on the right 
knee in the medial aspect, and extreme tenderness to 
palpitation on the lateral aspect of the left knee.  There 
were slight bilateral effusions of the anterior knees and 
crepitus was noted with the extension of each knee.  Muscle 
bulk and tone appeared normal in the upper and lower legs.  
Muscle strength was 5/5 to all maneuvers.  Extension was to -
5 degrees bilaterally, with pain, and bilateral flexion was 
to 90 degrees with extreme pain.  He was unable to squat 
secondary to pain.  His gait was relatively normal and 
without limp, although he seemed to have a spine tilt to the 
left.  He was unable to walk on his tiptoes or his heels due 
to the knee pain.  The diagnostic impression revealed 
possible evidence of arthritis in both knees.  The examiner 
opined that the veteran overacted to some of the maneuvers.  
An X-ray study of the knees revealed normal findings.

In a September 2000 RO decision, the RO granted a 10 percent 
rating for the service-connected bilateral knee disorder, 
effective December 22, 1999.

During a June 2001 VA examination, the veteran complained of 
bilateral knee pain.  He reported that both knees locked 
frequently but he denied knee buckling or recurrent knee 
swelling.  Examination of the knees revealed right knee 
flexion to 120 degrees, extension to 0 degrees.  Left knee 
flexion was to 130 degrees, extension to 0 degrees.  A mildly 
positive Apley's grind test and a mild Lachman test were 
evidenced on the left knee.  No laxity of the posterior 
cruciate ligament or medial collateral ligament was noted on 
either knee.  On manual muscle testing of the lower 
extremities, give-way weakness was noted in the left 
quadricep and hamstring.  Otherwise, normal motor and sensory 
examination of both lower extremities was found and no 
diagnosis was noted. 

Legal Criteria
I.  Right Knee Disability, rated 0 percent disabling from
August 1, 1998 to December 21, 1999

The RO has rated the right knee under Diagnostic Code 5260.  
Under this code, a 0 percent evaluation is warranted if 
limitation of flexion of the leg is limited to 60 degrees.  A 
10 percent evaluation is warranted if flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a.  

Range of motion studies conducted during the November 1998 VA 
examination, clearly show the veteran's range of motion of 
the right knee was within normal limits in all joints.  There 
was no pain on palpitation and no crepitus was noted.  These 
findings do not meet the criteria for a compensable rating 
under Diagnostic Code 5260 and there is no other medical 
evidence to indicate that such criteria had been met at any 
time since the effective date of the grant of service 
connection.  

In addition, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code for the 
veteran's right knee disability.  Even considering his 
complaints of pain, in the absence of evidence or disability 
comparable to ankylosis, dislocated or removal of knee 
cartilage, nonunion or malunion of the tibia and fibula, or 
genu recurvatum, there is no basis for assignment of a higher 
evaluation under Diagnostic Codes 5256, 5257, 5258, 5259, 
5261, 5262, or 5263, respectively, the only other potentially 
applicable diagnostic codes providing for assignment of a 
higher evaluation.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). 

As the preponderance of the evidence is against the claim for 
a compensable rating for a right knee disorder from the 
period of August 1, 1998 to December 21, 1999, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board also finds that the veteran's right knee disorder 
from the period of August 1, 1998 to December 21, 1999, is 
not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
right knee disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.

Legal Criteria
II.   Right Knee Disorder rated 10 percent disabling from 
December 22, 1999 to the present

As previously stated, the right knee is rated under 
Diagnostic Code 5260.  Under this code, a 0 percent 
evaluation is warranted if limitation of flexion of the leg 
is limited to 60 degrees.  A 10 percent evaluation is 
warranted if flexion is limited to 45 degrees.  A 20 percent 
evaluation is warranted if flexion is limited to 30 degrees, 
and a 30 percent evaluation is warranted if flexion is 
limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

Range of motion studies conducted during the September 2000 
VA examination, clearly show the veteran had no more than 
slight limitation of motion of the right knee, from 0 degrees 
to 90 degrees and range of motion studies during the June 
2001 VA examination again evidenced slight limitation of 
motion of the right knee from 0 to 120 degrees.  See 38 
C.F.R. § 4.71, Plate II (0 degrees to 140 degrees being 
normal).  These findings do not meet the criteria for a 
higher evaluation under Diagnostic Code 5260.  Even 
considering the limitation of motion noted during the June 
2001 VA medical examination (0 degrees to 90 degrees), the 
criteria for a higher rating are not met.  However, given the 
fact that some, albeit minimal, limitation of motion was 
shown, the RO assigned a 10 percent evaluation, under 
Diagnostic Code 5260.  While the veteran asserts he had daily 
pain in the knee, functional loss due to pain appears to be 
contemplated in the assignment of the 10 percent evaluation 
under that diagnostic code.  See 38 C.F.R. §§ 4.40, 4.45; see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In addition, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code for the 
veteran's right knee disability.  Even considering his 
complaints of constant pain, in the absence of evidence of or 
disability comparable to ankylosis, dislocated or removal of 
knee cartilage, nonunion or malunion of the tibia and fibula, 
or genu recurvatum, there is no basis for assignment of a 
higher evaluation under Diagnostic Codes 5256, 5257, 5258, 
5259, 5261, 5262, or 5263, respectively, the only other 
potentially applicable diagnostic codes providing for 
assignment of a higher evaluation.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

As the preponderance of the evidence is against the claim for 
a higher rating for a right knee disorder from the period of 
December 22, 1999, to the present, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds that the veteran's right knee disorder 
from the period of December 22, 1999, to the present, is not 
so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
right knee disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.


Legal Criteria
I.  Left Knee Disability, rated 0 percent disabling from
August 1, 1998 to December 21, 1999

The left knee is rated under Diagnostic Code 5260.  Under 
this code, a 0 percent evaluation is warranted if limitation 
of flexion of the leg is limited to 60 degrees.  A 10 percent 
evaluation is warranted if flexion is limited to 45 degrees.  
A 20 percent evaluation is warranted if flexion is limited to 
30 degrees, and a 30 percent evaluation is warranted if 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a.  

Range of motion studies conducted during the November 1998 VA 
examination, clearly show the veteran's range of motion of 
the left knee was within normal limits in all joints.  A 
patellar apprehension test and Apley grinding were both 
positive on the left knee.  No evidence of edema or erythema 
were noted and there was no pain on palpitation.  Mild 
crepitus on range of motion of the left knee was found.  
These findings do not meet the criteria for a compensable 
rating under Diagnostic Code 5260 and there is no other 
medical evidence to indicate that such criteria had been met 
at any time since the effective date of the grant of service 
connection.  

In addition, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code for the 
veteran's left knee disability.  Even considering his 
complaints of pain, in the absence of evidence of or 
disability comparable to ankylosis, dislocated or removal of 
knee cartilage, nonunion or malunion of the tibia and fibula, 
or genu recurvatum, there is no basis for assignment of a 
higher evaluation under Diagnostic Codes 5256, 5257, 5258, 
5259, 5261, 5262, or 5263, respectively, the only other 
potentially applicable diagnostic codes providing for 
assignment of a higher evaluation.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence). 

As the preponderance of the evidence is against the claim for 
a compensable rating for a left knee disorder from the period 
of August 1, 1998 to December 21, 1999, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds that the veteran's left knee disorder 
from the period of August 1, 1998 to December 21, 1999, is 
not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the left 
knee disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.

Legal Criteria
II.  Left Knee Disorder rated 10 percent disabling from
 December 22, 1999 to the present

As indicated, the left knee is rated under Diagnostic Code 
5260.  Under this code, a 0 percent evaluation is warranted 
if limitation of flexion of the leg is limited to 60 degrees.  
A 10 percent evaluation is warranted if flexion is limited to 
45 degrees.  A 20 percent evaluation is warranted if flexion 
is limited to 30 degrees, and a 30 percent evaluation is 
warranted if flexion is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a.  

Range of motion studies conducted during the September 2000 
VA examination, clearly show the veteran had no more than 
slight limitation of motion of the right knee, from 0 degrees 
to 90 degrees and range of motion studies during the June 
2001 VA examination again evidenced slight limitation of 
motion of the left knee from 0 to 130 degrees.  See 38 C.F.R. 
§ 4.71, Plate II (0 degrees to 140 degrees being normal).  
These findings do not meet the criteria for a higher 
evaluation under Diagnostic Code 5260 and there is no other 
medical evidence to indicate that such criteria had been met 
at any time since the effective date of the grant of service 
connection.  Even considering the limitation of motion noted 
during the June 2001 VA medical examination (0 degrees to 90 
degrees), the criteria for a higher rating are not met.  
However, given the fact that some, albeit minimal, limitation 
of motion was shown, the RO assigned a 10 percent evaluation, 
under Diagnostic Code 5260.  While the veteran asserts he had 
daily pain in the knee, functional loss due to pain appears 
to be contemplated in the assignment of the 10 percent 
evaluation under that diagnostic code.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

In addition, a higher evaluation is not warranted under any 
other potentially applicable diagnostic code for the 
veteran's left knee disability or under 5260.  Even 
considering his complaints of constant pain, in the absence 
of evidence of or disability comparable to ankylosis, 
dislocated or removal of knee cartilage, nonunion or malunion 
of the tibia and fibula, or genu recurvatum, there is no 
basis for assignment of a higher evaluation under Diagnostic 
Codes 5256, 5257, 5258, 5259, 5261, 5262, or 5263, 
respectively, the only other potentially applicable 
diagnostic codes providing for assignment of a higher 
evaluation.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence). 

As the preponderance of the evidence is against the claim for 
a higher rating for a left knee disorder from the period of 
December 22, 1999, to the present, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board also finds that the veteran's left knee disorder 
from the period of December 22, 1999, to the present, is not 
so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the left 
knee disorder has not necessitated frequent periods of 
hospitalization or resulted in marked interference with his 
employment.

Factual Background
C.  Lumbosacral Spine Disorder

The veteran filed a claim in September 1998 for entitlement 
to service connection for a low back disorder.

During a November 1998 VA examination, the veteran complained 
of low back pain.  Examination of the low back revealed pain 
on palpitation of the lumbosacral spine at vertebral body L3.  
There was no evidence of any muscle spasm or fasciculation in 
the lumbosacral area.  Active range of motion of the 
lumbosacral spine was within normal limits.  The veteran's 
gait was completely non-antalgic without the use of any 
assistive device and no limp was noted.  The pertinent 
diagnosis revealed that the veteran had low back pain, with 
focal findings of moderately severe pain on palpitation of 
the vertebral body of L3.  An X-ray study of the low back was 
negative.

In a December 1998 decision, the RO established service 
connection for a lumbosacral strain, based on service medical 
records which indicated occasional reports of low back pain 
associated with lifting and strenuous physical activity.  The 
disability rating was also based on the above referenced 
November 1998 VA examination.  A noncompensable rating was 
assigned with an effective date of August 1, 1998.  The 
veteran appealed this rating decision.

The veteran underwent a VA examination of the joints in 
September 2000.  He complained of occasional back pain which 
he rated as 7 3/4 out of 10, with 10 being the most severe.  
Physical examination revealed mild difficulty getting on and 
off the examination table.  Examination of the lumbosacral 
spine evidenced normal muscle bulk and tone in the low back.  
The area was nontender to palpitation and deep tendon 
reflexes of the lower extremities were 2+ and equal.  Muscle 
strength was 5/5 and equal and sensation was intact.  He 
exhibited full range of motion of the back, although he had 
some pain at the extremes being 75 degrees of anterior 
flexion, 30 degrees of hypertension and 35 degrees of lateral 
bending.  The examiner opined that the veteran overacted to 
some of the maneuvers and there was no evidence of 
restriction of range of motion of the lumbosacral spine.  No 
neurological findings were noted and many maneuvers used to 
evaluate the back were not able to be performed due to the 
veteran's knee pain.  An X-ray study of the back was normal.

In a September 2000 RO decision, the RO granted a 10 percent 
rating for the service-connected lumbosacral spine disorder, 
effective August 20, 2000. 

At a May 2001 VA examination, the veteran complained of 
continuous, unremitting, severe low back pain.  The pain 
radiated into both posterolateral thighs.  Physical 
examination revealed tenderness in the paraspinal muscles of 
the lumbosacral spine.  He had difficulty flexing at the 
waist and discomfort was noted when rising to a standing 
position.  Flexion was to 60 degrees in the lumbosacral 
spine.  Full strength of bulk and tone were noted in both 
lower extremities on individual muscle testing.  Deep tendon 
reflexes were evaluated as 1 and symmetrical at the knees and 
ankles.  Joint position sense, light touch, and pinprick were 
preserved.  Straight leg raising was markedly positive at 45 
degrees bilaterally.  The diagnostic assessment was chronic 
low back pain syndrome.  The examiner opined that the pain 
was consistent with chronic degenerative lumbosacral spine 
disease and/or disk disease.  

In June 2001, the veteran presented for a VA compensation and 
pension examination.  Physical examination of the lumbar 
spine revealed forward range of motion on flexion to 85 
degrees, extension to 15 degrees, right and left lateral 
flexion to 20 degrees.  No para-lumbar muscle guarding or 
spasm were noted.  Low back pain was not produced with 
repetitive lumbar flexion.  A Magnetic Resonance Imaging 
(MRI) of the lumbosacral spine, dated June 2001, revealed 
mild diffuse disc bulge with superimposed central annular 
tear at L5-S1 and no evidence of neutral element encroachment 
were seen.

In a September 2002 RO decision, the RO increased the 
veteran's rating to 20 percent for the service-connected 
lumbosacral spine disorder, effective May 8, 2001.  

Legal Criteria
I.  Lumbosacral Spine Disorder rated 0 percent disabling from
August 1, 1998 to August 29, 2000

The veteran's service-connected lumbosacral spine disorder is 
rated under Diagnostic Code 5295.  This code provides that a 
noncompensable evaluation is warranted where there are 
subjective symptoms only.  A 10 percent rating is for 
consideration with characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
sacroiliac injury and weakness manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a.

In December 1998, a noncompensable rating was assigned to the 
veteran's lumbosacral spine disorder.  Prior to this rating, 
the veteran underwent a VA examination in November 1998.  
Range of motion of the lumbosacral spine was within normal 
limits.  Pain on palpitation of the spine was noted but there 
was no evidence of muscle spasm or fasciculation.  The 
pertinent diagnosis revealed moderately severe pain on 
palpitation of the vertebral body of L3.  

The evidence satisfactorily establishes that the veteran has 
characteristic pain on motion, which satisfies the criteria 
for a 10 percent disability evaluation.  A 10 percent 
disability rating for lumbosacral spine disorder, rated 0 
percent disabling from August 1, 1998 to August 29, 2000 is 
warranted.  Because the evidence does not show that the 
veteran has muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, a rating of 20 percent is not for application.

The Board also finds that the veteran's lumbosacral spine 
disorder from the period of August 1, 1998 to August 29, 
2000, is not so unusual or exceptional as to render 
impractical the application of the regular scheduler 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the lumbosacral spine disorder has not 
necessitated frequent periods of hospitalization or resulted 
in marked interference with his employment.

Legal Criteria
II.  Lumbosacral Strain, rated 10 percent disabling from
August 30, 2000 to May 7, 2001

As previously noted, the lumbosacral spine disorder is rated 
under Diagnostic Code 5295.  This code provides that a 
noncompensable evaluation is warranted where there are 
subjective symptoms only.  A 10 percent rating is for 
consideration with characteristic pain on motion.  A 20 
percent rating requires muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating requires severe 
sacroiliac injury and weakness manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  See 38 
C.F.R. § 4.71a.

In September 2000, the RO assigned a 10 percent rating to the 
veteran's lumbosacral spine disorder.  Prior to this rating, 
the veteran underwent a VA examination in September 2000.  
Physical examination revealed that range of motion of the 
lumbosacral spine was full and some pain was exhibited at the 
extremes, being 75 degrees of anterior flexion, 30 degrees of 
hypertension, 35 degrees of lateral bending.  For the next 
higher rating under Diagnostic Code 5295 (20 percent), 
medical evidence must show muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  Because the evidence does not show that 
the veteran has muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position, a rating of 20 percent is not for application. 

As the preponderance of the evidence is against the claim for 
a higher rating for a lumbosacral spine disorder from the 
period of August 30, 2000, to May 7, 2001, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. 5107(b) (West Supp. 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board also finds that the veteran's lumbosacral spine 
disorder from the period of August 30, 2000, to May 7, 2001, 
is not so unusual or exceptional as to render impractical the 
application of the regular scheduler standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
lumbosacral spine disorder has not necessitated frequent 
periods of hospitalization or resulted in marked interference 
with his employment.


ORDER

1.  Entitlement to a higher initial rating for pes planus, 
currently evaluated 0 percent disabling, is denied.

2.  Entitlement to a higher initial rating for a left 
shoulder disability, currently evaluated 0 percent disabling, 
is denied.

3.  Entitlement to a higher initial rating for a right knee 
disability, rated 0 percent disabling from August 1, 1998 to 
December 22, 1999, is denied.

4.  Entitlement to an increased rating for service-connected 
right knee disability, currently rated 10 percent disabling, 
is denied.

5.  Entitlement to a higher initial rating for a left knee 
disability, rated 0 percent disabling from August 1, 1998 to 
December 22, 1999, is denied.

6.  Entitlement to an increased rating for service-connected 
left knee disability, currently rated 10 percent disabling, 
is denied.

7.  Entitlement to an initial rating of 10 percent for 
lumbosacral strain, from August 1, 1998 to August 29, 2000, 
is granted, subject to the law and regulations governing the 
criteria for award of monetary benefits.

8.  Entitlement to an increased rating for service-connected 
lumbosacral strain, rated 10 percent disabling from August 
30, 2000 to May 8, 2001, is denied.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action is warranted in this case, even though 
another remand will, regrettably, further delay a decision on 
appeal.

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.102 (2003).  They also include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2003).  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions as they apply to the veteran's claim for 
entitlement to an increased rating for lumbosacral strain, 
rated 20 percent disabling since May 8, 2001.  See 38 C.F.R. 
§ 3.159 (2003).  The record does contain correspondence to 
the veteran, dated April 2002 and June 2003, informing him of 
the VCAA and specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

With respect to the veteran's claim for entitlement to an 
increased rating for service-connected lumbosacral spine, 
currently evaluated as 20 percent disabling, the Board notes 
that the RO has rated this disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5295.  The rating schedule criteria 
for evaluating musculoskeletal system disorders of the spine 
were changed, effective September 23, 2002, and again on 
September 26, 2003.  The veteran was not given notice of the 
September 23, 2002, regulation change and he has not been 
given notice of the September 26, 2003, regulation change.  
The RO must consider the veteran's claim under the new 
criteria of 38 C.F.R. § 4.71a, and the RO must be provided an 
opportunity to notify the veteran of the new regulation and 
consider the claim in light of the recent change. 

Under Karnas v. Derwinski, 1 Vet. App. 308, 312-13, the 
veteran is entitled to have his claim evaluated under 
applicable criteria that was revised during the course of an 
appeal with the more favorable version applied.  See also 
38 U.S.C.A. § 5110(g) (West 2002) (effective date of an 
increased rating rendered under the revised regulation cannot 
be earlier than the effective date of the revision).  Due to 
the change in the regulation, the veteran should be scheduled 
for a current VA orthopedic examination in order to determine 
the nature and severity of his service-connected lumbosacral 
spine disorder. 
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
any health care providers, VA or non-VA, 
which have treated him for a lumbosacral 
strain from June 2001 to the present.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all the veteran's clinical 
records.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain the records, a notation 
to that effect should be inserted in the 
file.  The veteran should be informed of 
failed attempts to procure records.

3.  The RO must advise the veteran of the 
changes made under Diagnostic Code 38 
C.F.R. § 4.71a, for evaluating 
musculoskeletal system disorders of the 
spine, which became effective September 
23, 2002 and September 26, 2003. 

4.  The RO should make arrangements for 
the veteran to undergo an orthopedic 
examination to determine the nature and 
extent of disability of his service-
connected lumbosacral spine disorder.  
All indicated tests and studies are to 
be performed.  Prior to the 
examination, the claims folder must be 
made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  In addition, prior to 
the examination, the examiner must be 
provided with a copy of the old and 
revised criteria of 38 C.F.R. § 4.71a.  

The report must include range of motion 
studies for the back with notations as 
to the degree of motion at which the 
veteran experiences pain, if any.  The 
examiner should identify and completely 
describe any other current 
symptomatology, including any 
functional loss of the back due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The examiner should inquire as 
to whether the veteran experiences 
flare-ups.  If so, he or she should 
describe, to the extent possible, any 
additional functional loss or 
limitation of motion during such flare-
ups.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



